      Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GREGORY RITTER,
                                                 20-cv-114 (JGK)
                       Plaintiff,
                                                 MEMORANDUM OPINION AND
             - against -                         ORDER

HECTOR MONTOYA, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The pro se plaintiff, Gregory Ritter, brings this action

pursuant to Bivens v. Six Unknown Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), against Officer Hector Montoya,

an individual identified as Nurse Stiles, and two unnamed

individuals.    Mr. Ritter alleges that he was exposed to smoke

when a light in his jail cell caught fire and that the

defendants did not provide adequate medical treatment.          Mr.

Ritter alleges that the lack of adequate medical treatment

amounted to deliberate indifference in contravention of the

Eighth Amendment.    The defendants moves to dismiss the

complaint.    For the following reasons, the defendants’ motion to

dismiss is granted.

                                    I

     Unless otherwise indicated, the following facts are taken

from the Complaint and accepted as true for the purposes of the

motion to dismiss.

                                    1
        Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 2 of 12



       On or about December 29, 2018, 1 Mr. Ritter was housed at the

Metropolitan Correctional Center (the “MCC”) in Manhattan when

the light in his cell began to spark and smoke.              Compl. at 5.

It is unclear from the Complaint and the other papers submitted

whether Mr. Ritter’s incarceration was pre-trial or post-

conviction incarceration.         When the light first started to

spark, Mr. Ritter reported it to the officers on duty, who

failed to respond.      Id.   Later in the night, the smoke got

worse, at which point Mr. Ritter woke up coughing from smoke

inhalation and yelled for help.          Id.   Officer Montoya and

another unnamed officer entered the cell, handcuffed Mr. Ritter,

and removed him from the cell.          Id.

       After being removed from the cell, he requested medical

attention, and he was seen by Nurse Stiles.           Id. at 5-6.    Nurse

Stiles told him that he “was ok” but that a doctor would see

him.    Id. at 6.    The following day, a doctor came and spoke to

him through the door of his cell, told him to wash his eyes out,

but did not conduct any type of examination.           Id.    The plaintiff

requested further medical assistance, but he did not receive any

further medical attention.        Id.    He suffered “massive discharge”

from his eyes.      Id. at 6-7.    The plaintiff also requested his



1 In the Complaint, Mr. Ritter lists the date as December 29, 2019. However,
he was transferred out of the MCC in January 2019 and not present on December
29, 2019. In his response to the defendants’ motion to dismiss, Mr. Ritter
lists the date as December 29, 2018.

                                        2
      Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 3 of 12



prescribed medicine from Nurse Stiles, but the facility did not

provide it.    Id. at 7.

     The Bureau of Prisons (the “BOP”) has not successfully

located a nurse named Stiles who worked at the MCC during the

relevant period.    The Government also notes that it does not

represent the unnamed officers.      Therefore, the Government

brings this motion to dismiss only on behalf of Officer Montoya.

     Mr. Ritter filed an opposition to the motion to dismiss,

and the Government filed a reply to Mr. Ritter’s opposition.           On

September 29, 2020, Mr. Ritter requested an opportunity to file

a sur-reply.    ECF No. 29.   On December 29, 2020, the Court

entered an Order authorizing Mr. Ritter to file a sur-reply by

January 14, 2021.    ECF No. 30.    On January 20, 2021, Mr. Ritter

filed an application dated January 12, 2021, requesting a six-

month extension of time to answer or reply to any motion because

he has tested positive and has symptoms of COVID-19.          However,

that application is denied because there is no right to file a

sur-reply brief and, for the reasons explained below, any sur-

reply would be futile at this time.

                                   II

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

                                    3
         Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 4 of 12



2007). 2    The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.”      Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985).     The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.”         Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).       “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”       Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).     While the Court should construe the factual allegations

in the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.”             Id.      In

deciding such a motion, a court may consider documents that are

referenced in the complaint, documents that the plaintiff relied

on in bringing suit and that either are in the plaintiff’s

possession or were known to the plaintiff when the plaintiff

brought suit, or matters of which judicial notice may be taken.

See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.




2 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.

                                       4
      Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 5 of 12



2002); Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d

Cir. 1993).

     When faced with a pro se complaint, the Court must

“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.”        Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010).        “Even in a pro se case,

however, . . . threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”    Id.   Thus, although the Court is “obligated to draw

the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.

Store LLC, No. 13-CV-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May

22, 2014).

                                   III

     The Government argues that the Complaint should be

dismissed for three reasons:      (1) the plaintiff did not exhaust

administrative remedies as required by the Prison Litigation

Reform Act (the “PLRA”); (2) the complaint fails to allege

adequately an Eighth Amendment violation; and (3) Officer

Montoya is entitled to qualified immunity.

                                    A

     Pursuant to the PLRA, “[n]o action shall be brought with

respect to prison conditions under section 1983 of this title,

                                    5
        Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 6 of 12



or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative

remedies as are available are exhausted.”          42 U.S.C. § 1997e(a).

The administrative exhaustion requirement applies to “all inmate

suits about prison life.”       Porter v. Nussle, 534 U.S. 516, 532

(2002).    Specifically, the PLRA’s exhaustion requirement applies

to suits alleging inadequate medical treatment.           See, e.g.,

Tolliver v. New York State Dep’t of Correctional Servs., No.

08-cv-4561, 2009 WL 618371, at *3 (S.D.N.Y. March 12, 2009).

       The administrative remedies available to the plaintiff are

established by the BOP.       See 28 C.F.R. §§ 542.10-.19

(establishing the BOP’s Administrative Remedy Program); see also

Alvarez v. Sommer, No. 17-cv-1178, 2018 WL 3242271, at *4

(S.D.N.Y. July 3, 2018) (dismissing inadequate medical care

claim for failure to exhaust the Administrative Remedy Program).

Pursuant to these regulations, an inmate must first attempt an

informal resolution of the inmate’s grievance.           28 C.F.R.

§ 542.13(a).     If unsuccessful, the inmate can submit an

Administrative Remedy Request to the Warden.          Id. § 542.14(a).

If the inmate is unsatisfied with the resolution of that

request, the inmate can appeal to the Regional Director of the

BOP.    Id. § 542.15(a).     If still unsatisfied, the inmate can

appeal the decision of the Regional Director to the General

Counsel’s Office.      Id.   The inmate exhausts administrative

                                      6
         Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 7 of 12



remedies only after receiving a decision from the General

Counsel’s Office.       See Alvarez, 2018 WL 3242271, at *4.

       In this case, the plaintiff did not exhaust his

administrative remedies.        He has not alleged any participation

in the administrative process, and the defendants submitted a

declaration from a member of the BOP who stated under oath that

Mr. Ritter has not “filed a request for administrative remedy at

any level” regarding the issues of this case.            Summers Decl.

¶ 5.    Because Mr. Ritter has failed to exhaust his

administrative remedies, his complaint must be dismissed.                 See

42 U.S.C. § 1997e(a); see, e.g., Alvarez, 2018 WL 3242271, at

*4; Tolliver, 2009 WL 618371, at *5.          This dismissal applies to

all claims against all defendants.

                                       B

       The Government further argues that Officer Montoya was not

deliberately indifferent to Mr. Ritter’s medical needs.             It is

not clear if Mr. Ritter was incarcerated on pre-trial detention

or serving his post-conviction sentence.           “A pretrial detainee’s

claims of unconstitutional conditions of confinement are

governed by the Due Process Clause of the Fourteenth Amendment,

rather than the Cruel and Unusual Punishments Clause of the

Eight Amendment.”       Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir.

2017).     In bringing a claim under the Eight Amendment or the

Fourteenth Amendment, the plaintiff must allege that the conduct

                                       7
         Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 8 of 12



was objectively and subjectively unreasonable.            The plaintiff

satisfies the “objective prong” by alleging that the conditions

were sufficiently serious to constitute a deprivation of due

process, and a plaintiff satisfies the “subjective prong” by

alleging that that the defendants acted with at least deliberate

indifference to the challenged conditions.           Id. at 29, 35.       In

this case, dismissal of the claim against Officer Montoya is

appropriate regardless of whether the claim is interpreted as an

Eighth Amendment or Fourteenth Amendment claim.

      The plaintiff has satisfied the objective prong of his

claim.     “Under both the Eighth and Fourteenth Amendments, to

establish an objective deprivation, the inmate must show that

the conditions, either alone or in combination, pose an

unreasonable risk of serious damage to his health[.]”             Id. at

30.   The plaintiff alleged that he was locked in a prison cell

where a fire started and he suffered injury from exposure to

smoke.     While the Government contends that the massive discharge

from Mr. Ritter’s eyes is insufficiently serious, Mr. Ritter was

subjected to extremely dangerous conditions and suffered an

injury as a result.       “[P]risoners may not be deprived of their

basic human needs—e.g., food, clothing, shelter, medical care,

and reasonable safety—and they may not be exposed to conditions

that pose an unreasonable risk of serious damage to their future

health.”     Jabbar v. Fischer, 683 F.3d 54, 57 (2d Cir. 2012).

                                       8
      Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 9 of 12



Without a more complete factual record, it cannot be said, as a

matter of law, that Mr. Ritter’s injuries are insufficiently

serious.    Moreover, the plaintiff alleges that he was prescribed

medication that was withheld from him.       Accepting those

allegations as true, Mr. Ritter has satisfied the objective

prong of the Eight Amendment and Fourteenth Amendment analysis.

See Blissett v. Coughlin, 66 F.3d 531, 537 (2d Cir. 1995)

(“[T]he conditions themselves must be evaluated in light of

contemporary standards of decency.”).

     The plaintiff has not satisfied the subjective prong of a

claim of unconstitutional conditions of confinement.          The

“subjective prong” or “mental element prong” of the analysis is

different in the Eighth Amendment and Fourteenth Amendment

contexts.    Darnell, 849 F.3d at 34-35.     In the context of the

Fourteenth Amendment, “the pretrial detainee must prove that the

defendant-official acted intentionally to impose the alleged

condition, or recklessly failed to act with reasonable care to

mitigate the risk that the condition posed to the pretrial

detainee even though the defendant-official knew, or should have

known, that the condition posed an excessive risk to health or

safety.”    Id. at 35.   Under the Eighth Amendment, “a prison

official cannot be found liable . . . for denying an inmate

humane conditions of confinement unless the official knows of

and disregards an excessive risk to inmate health or safety; the

                                    9
      Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 10 of 12



official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.”         Farmer v. Brennan, 511

U.S. 825, 837 (1994).

     Under either mental element test, it is plain that the

allegations in the Complaint are insufficient to state a claim

against Officer Montoya. 3      When Mr. Ritter awoke in the middle of

the night, he shouted for help.        Officer Montoya removed Mr.

Ritter from his cell and summoned medical help.           Under either

standard of the mental element prong, there are insufficient

allegations to show that Officer Montoya failed to act with

reasonable care or disregarded an excessive risk to Mr. Ritter.

Mr. Ritter has failed to allege what more Officer Montoya could

have done in addition to removing Mr. Ritter from the cell where

the fire was and allowing him to be seen by Nurse Stiles.

Therefore, Mr. Ritter has failed to allege adequately that

Officer Montoya acted with deliberate indifference to the

incident.

     Accordingly, Mr. Ritter has failed to plead adequately an

Eighth Amendment or Fourteenth Amendment claim against Officer

Montoya.




3 Because the motion to dismiss on this issue has not been briefed with
respect to the other defendants, it is not possible to address the mental
element prong as it applies to Nurse Stiles and the unnamed defendants.

                                     10
      Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 11 of 12



                                      C

     The Government also argues that Officer Montoya is shielded

from liability by qualified immunity.          “Qualified immunity

protects public officials from liability for civil damages when

one of two conditions is satisfied: (a) the defendant’s action

did not violate clearly established law, or (b) it was

objectively reasonable for the defendant to believe that his

action did not violate such law.”          Garcia v. Does, 779 F.3d 84,

92 (2d Cir. 2015).

     For the same reasons that Mr. Ritter’s claim fails as

against Officer Montoya, it is plain that Officer Montoya is

entitled to qualified immunity. 4         Mr. Ritter has failed to point

to a specific action by Officer Montoya that violated clearly

established law.     Officer Montoya removed Mr. Ritter from his

cell when Officer Montoya was alerted to the fire.

Subsequently, Officer Montoya summoned Nurse Stiles to attend to

Mr. Ritter.    Because Officer Montoya’s actions did not violate

clearly established law, and because it was objectively

reasonable for Officer Montoya to believe that his actions did

not violate clearly established law, he is entitled to qualified

immunity.    Garcia, 779 F.3d at 92.




4 Because the motion to dismiss on this issue has not been briefed with
respect to the other defendants, who have not been identified, it is not
possible to assess a qualified immunity claim for the other defendants.

                                     11
     Case 1:20-cv-00114-JGK Document 32 Filed 01/21/21 Page 12 of 12



                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties.   To the extent not specifically addressed, the

arguments are either moot or without merit.        For the reasons

explained above, the motion to dismiss against all defendants is

granted without prejudice because Mr. Ritter failed to exhaust

his administrative remedies.     The motion to dismiss the

Complaint, as against Officer Montoya, is also granted without

prejudice for the independent reasons that Mr. Ritter failed to

state a claim against him and that Officer Montoya is entitled

to qualified immunity.    The Complaint is dismissed without

prejudice because it cannot be said that an amended complaint

would be futile after the plaintiff has exhausted his

administrative remedies.    The Clerk is directed to close Docket

Nos. 15 and 31.    The Clerk is also directed to mail a copy of

this Memorandum Opinion and Order to the pro se plaintiff at the

docket address.

     SO ORDERED.

Dated:     New York, New York
           January 21, 2021             _______/s/ John G. Koeltl_____
                                                John G. Koeltl
                                        United States District Judge




                                   12
